Citation Nr: 1606979	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 50 percent for PTSD, to include major depression and alcohol abuse. 

3.  Entitlement to a rating in excess of 10 percent for residuals of a left tibia stress fracture.  

4.  Entitlement to a rating excess of 10 percent for lumbosacral strain with intervertebral disc syndrome.  

5.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome with fecal leakage.  

6.  Entitlement to a rating in excess of 10 percent for a right sciatic nerve impairment.  

7.  Entitlement to a rating in excess of 10 percent for left sciatic nerve impairment.  

8.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1997 to May 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO). 

In March 2012, the Veteran presented testimony relevant to her appeal at a Board hearing before the undersigned held at the RO. A transcript of the hearing has been associated with the claims file.  

In June 2012, the Board reviewed the issue of entitlement to service connection for hypertension along with the related issue of entitlement to reopening for a previously denied service connection claim for PTSD.  The Board reopened the PTSD matter, and remanded the claim for a VA examination.  The Board remanded the issue related to hypertension as inextricably intertwined, and also requested an examination.  The examinations took place in February 2013.  After the examination, the RO granted the Veteran service connection for PTSD in a March 2013 rating decision.  The Veteran expressed discontent with the February 2013 hypertension examination and raised questions as to the validity of the examination based on Internet research she had conducted, and asserted that the hypertension was related to her PTSD.  In response, the Board forwarded the matter to the Veterans Health Administration for an independent medical expert opinion, which was associated with the claims file in September 2015.  In November 2015, a copy of the opinion was forwarded to the Veteran.  In response, the Veteran's representative submitted an appellate brief in January 2016 which recognized receipt of the opinion, and directed the Board to issue a decision on the matter based on evidence submitted by the Veteran, which the Board interprets as a waiver of Agency of Original Jurisdiction (AOJ) review in the first instance.   

The Board notes that in addition to the medical opinion, other evidence has been associated with the claims file including lay statements from the Veteran's husband, VA treatment records from March 2014 through May 2015, and a number of VA examinations conducted in August 2015.  The Board finds waiver of AOJ review of this evidence is not necessary since this information does not relate to the issue of service connection for hypertension, and is pertinent to the issues adjudicated in the August 2015 rating decision, issues which the Board is remanding to the RO for the issuance of a Statement of the Case (SOC). 

The issues of an increased rating for residuals of left tibia stress fracture, lumbosacral strain with intervertebral disc syndrome, irritable bowel syndrome, right and left sciatic nerve impairment, PTSD, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

The more persuasive evidence indicates that hypertension has no etiological relationship to the Veteran's service, to include service-connected PTSD or medications for that condition.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  Service connection on the basis of continuity of symptomatology is available for hypertension. 38 C.F.R. §§ 3.303(b), 3.309(a); see Walker v. Shinseki, 708 F. 3d 1331   (Fed. Cir. 2013).  These conditions may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) a service-connected disability; (2) an additional disability; and (3) that the additional disability was either (a) caused by or (b) aggravated by the service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A.  Analysis 

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm) or greater; and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm or greater, with a diastolic blood pressure of less than 90 mm. For VA purposes, a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran was first diagnosed with hypertension three years after service in 2004 at the American Lake VA Medical Center.  After consistently elevated blood pressure levels, the Veteran was put on Lisinopril to manage her condition.  The diagnosis was confirmed in the February 2013 examination report.   

The Veteran contends that her hypertension is etiologically related to service, to include her service-connected PTSD.  As a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of hypertension.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  There are many complex factors/contributors to hypertension which she also does not have the requisite training to address.  Hypertension is also a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifest symptomatology that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  In conclusion, since the etiology of the current hypertension is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and she is not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of hypertension, her lay statements are not competent.  

Without competent lay statements from the Veteran regarding etiology, the Board next evaluated probative medical evidence including treatment records during and after service to determine when hypertension was first diagnosed. 

Hypertension was not seen, diagnosed or treated during the Veteran's service.  In the more than 20 medical visits, including annual examinations and sick call visits, the Veteran had normal blood pressure readings.  Even blood pressure readings that were elevated during February 1998 and February 2000 during high periods of stress remained in the normal range.  The February 1998 blood pressure reading was 130/72 and the highest February 2000 blood pressure reading was 134/78.  

After separating from service, the Veteran had elevated blood pressure levels intermittently beginning in August 2003, as noted in records from the American Lake VA Medical Center (VAMC). In December 2003, the physician made a notation that the Veteran had mild hypertension.  After many months of minimally higher blood pressure readings, a treating source at the American Lake VA Women's Health outpatient clinic prescribed the Veteran Lisinopril 10 mg and told her to monitor and record her blood pressure levels regularly.  Even considering the earliest post-service date where hypertension was mentioned, hypertension is found to have occurred no earlier than two and a half years after service, which is outside of the presumptive period for chronic disease.  VA treatment records after December 2003 do not discuss the etiological cause of the hypertension.   Without evidence of hypertension in service, or within a year of separation, the Board denies service connection on a direct basis.  

In addition to direct theory of service connection, the Veteran has advanced an argument that her hypertension is related to service-connected PTSD.  The Board remanded the issue for an opinion, which was prepared in February 2013.  The examiner, in reviewing the Veteran's assertions, found that the hypertension was less likely than not proximately due to or the result of the service-connected PTSD.  The rationale provided was that although recent literature has found that hypertension is associated with PTSD, a causal relationship has not been established.   The examiner also noted that the hypertension appeared before the diagnosis of PTSD.  PTSD was not diagnosed until 2008, roughly four years after she was diagnosed with hypertension.  The examiner noted that the Veteran's PTSD could have been delayed due to the Veteran's reluctance to talk about her trauma.  However, just because the traumatic incident central to the PTSD diagnosis occurred in 2000, prior to the hypertension diagnosis, it does not follow that PTSD would manifest coincidentally to the traumatic event.  The examiner further noted that the Veteran was on a number of drugs, including birth control pills (Ortho-Novum 7-7-7) that may have resulted in hypertension.  

In response to the February 2013 examiner's report, the Veteran submitted a statement with evidence, to contest the opinion that hypertension was linked to her birth control pills, and asserted that it is possible that the hypertension could have resulted from her medications that she took for PTSD.  To clarify the issues raised by the Veteran and the February 2013 examiner, the Board sent the claims file for review by an independent medical examiner, whose opinion was associated with the claims file in September 2015.  The examiner noted that hypertension has many causes including age, environmental, and genetic.  The examiner opined with "no hesitation" that the Veteran met the demographic profile of a person who would develop sustained arterial hypertension with her history of alcohol abuse and the use of birth control pills providing the trigger in 2003.  The examiner further opined that birth control pills have a known side effect of hypertension.  Even though the Veteran provided sources that indicated hypertension was not a side effect, the examiner rebuffed the Veteran's assertions by stating that "all credible medical sources" have hypertension listed as a side effect of the birth control used by the Veteran, and noted the Veteran's access was limited to general medical information rather than that used by practitioners.    The examiner also noted that the websites visited by the Veteran have disclaimers that only a doctor can provide more detailed product information.   Even one of the website pages printed by the Veteran (WebMD) specifically states that the list was not complete, and if other side effects were noted that the individual should contact their doctor or pharmacist.  Based on the examiner's assessment, the Veteran's birth control pills, which she began taking after service, could be a cause of the Veteran's hypertension.  

In addition to examining a link between hypertension and the Veteran's birth control pills, the examiner also discussed the plausibility of hypertension being related to the Veteran's PTSD to include any medications.  In reviewing all available evidence, the examiner opined that it was less likely as not that the Veteran's hypertension was causally related to PTSD or treatment for the PTSD.  The rationale provided was that the drugs used by the Veteran (citalopram, fluoxetine, sertraline) were not known to cause hypertension based on medical literature.   He noted that a transient increase in blood pressure can occur due to underlying anxiety and PTSD, but sustained arterial hypertension was not a known side effect of any of the Veteran's psychiatric medications.  The examiner also noted that there is no causal relationship between PTSD and hypertension based on medical literature.  Finally, the examiner also opined that there is no evidence the Veteran's hypertension has been aggravated because of PTSD or medications for that condition. 

Without any probative evidence of hypertension as related to PTSD, the Board must also deny service connection on a secondary basis.  Again, the Veteran's lay statements and general treatise information that there is a relationship are clearly outweighed by two medical opinions with rationale, and the treatment record, which present decisive evidence against service connection.  There is no doubt to be resolved in this case.

II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice was provided in a letter the RO sent to the Veteran in June 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist the Veteran was fulfilled by obtaining available service treatment records, and post-service treatment records.  In July 2015, VA attempted to obtain records from the Social Security Administration on the Veteran's behalf, but those records have been destroyed.   VA also provided the Veteran a medical evaluations in February 2013 and expert medical opinion in September 2015.  The reports include all relevant findings necessary for a fair adjudication of the claims adjudicated.  

The Veteran was also provided a hearing with the undersigned Veterans Law Judge in March 2012.  VA also has duties when an RO official or VLJ conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, it must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the 2012 hearing, the undersigned Veterans Law Judge specifically addressed the Veteran's claimed hypertension by asking the Veteran a series of questions to elicit information as to the etiology of the disability and all symptoms associated with the claimed condition.  The Veteran was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether she had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has not made VA aware of any other evidence relevant to her appeal that needs to be obtained. Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  


ORDER

Service connection for hypertension is denied. 


REMAND

An August 2015 rating decision maintained ratings for service-connected PTSD, a left tibia stress fracture, lumbosacral strain, irritable bowel syndrome, and left and right sciatic nerve impairments and denied a TDIU. The same month, the Veteran submitted a notice of disagreement (NOD) expressing disagreement with the RO's handling of those issues.  The submission of an NOD confers the Board jurisdiction over these matters. When an appellant files a timely notice of disagreement as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC. See 38 C.F.R. 
§ 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a Statement of the Case (SOC) on these claims, so a remand is required in order to provide the Veteran with an SOC. 

Accordingly, the case is REMANDED for the following action:

Send the Veteran an SOC with respect to the issues of entitlement to increase ratings for PTSD, a left tibia stress fracture, lumbosacral strain, irritable bowel syndrome, and left and right sciatic nerve impairments as well as entitlement to a TDIU. The Veteran and her representative should be provided an appropriate time to respond to perfect an appeal, if they so choose.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


